Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the application filed on 10/02/2020.  
The information disclosure statement/s (IDS/s) submitted on 10/02/2020 and 06/10/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 10/02/2020 are acceptable.
Claims 1-11 are pending and have been examined.

Allowable Subject Matter
Claims 1-11 are allowed over the art of record.
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “when an AC voltage corresponding to the corresponding transistor is higher than other two AC voltages, 5fourth to sixth comparator circuits respectively provided corresponding to the fourth to sixth transistors, each of the fourth to sixth comparator circuits comparing magnitude of the first to third AC voltages and outputting a signal that allows a corresponding transistor to be turned on when an AC voltage corresponding to the corresponding transistor is lower than other two AC voltages, and 10a control unit that, when the voltage between terminals of at least any one capacitor of the first and second capacitors is higher than the target voltage, turns on and off each of the first to sixth transistors based on signals output from the first to sixth comparator circuits to decrease the voltage between terminals of the at least any one capacitor of the first and second capacitors”.  

In re to claims 2-11, claims 2-11 depend from claim 1, thus are also allowed for the same reasons provided above.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11205919 B2 - Ohnishi et al. disclose power supply system, but do not disclose a series connected capacitors at the output.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEMANE MEHARI/Primary Examiner, Art Unit 2839